Exhibit 10.2

EXECUTION COPY

CREDIT AGREEMENT

Dated as of July 20, 2007

Among

GREATER BAY BANCORP

as Borrower

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Agent, Sole Lead Arranger and Book Runner



--------------------------------------------------------------------------------

Table of Contents

 

          Page Article I DEFINITIONS AND ACCOUNTING TERMS Section 1.01.   
Certain Defined Terms    1 Section 1.02.    Computation of Time Periods    11
Section 1.03.    Accounting Terms    11 Article II AMOUNTS AND TERMS OF THE
ADVANCES Section 2.01.    The Advances    11 Section 2.02.    Making the
Advances    12 Section 2.03.    Fees    13 Section 2.04.    Termination or
Reduction of the Commitment    13 Section 2.05.    Repayment    13 Section 2.06.
   Interest    13 Section 2.07.    Interest Rate Determination    14 Section
2.08.    Optional Conversion of Advances    15 Section 2.09.    Prepayments   
15 Section 2.10.    Increased Costs    15 Section 2.11.    Illegality    16
Section 2.12.    Payments and Computations    16 Section 2.13.    Taxes    17
Section 2.14.    Sharing of Payments, Etc    19 Section 2.15.    Use of Proceeds
   19 Article III CONDITIONS TO EFFECTIVENESS AND LENDING Section 3.01.   
Conditions Precedent to Effectiveness of Section 2.01    20 Section 3.02.   
Conditions Precedent to Each Advance    21 Article IV REPRESENTATIONS AND
WARRANTIES Section 4.01.    Representations and Warranties of the Borrower    21
Article V COVENANTS OF THE BORROWER Section 5.01.    Affirmative Covenants    23
Section 5.02.    Negative Covenants    24 Section 5.03.    Financial Covenants
   27 Section 5.04.    Reporting Requirements    28

 

i



--------------------------------------------------------------------------------

Article VI EVENTS OF DEFAULT Section 6.01.    Events of Default    29 Article
VII THE AGENT Section 7.01.    Authorization and Action    31 Section 7.02.   
Agent’s Reliance, Etc    32 Section 7.03.    Wells Fargo and Affiliates    32
Section 7.04.    Lender Credit Decision    32 Section 7.05.    Indemnification
   33 Section 7.06.    Successor Agent    33 Article VIII MISCELLANEOUS Section
8.01.    Amendments, Etc    34 Section 8.02.    Notices, Etc    34 Section 8.03.
   No Waiver; Remedies    35 Section 8.04.    Costs and Expenses    35 Section
8.05.    Right of Set off    36 Section 8.06.    Binding Effect    37 Section
8.07.    Assignments and Participations    37 Section 8.08.    Confidentiality
   39 Section 8.09.    Governing Law    39 Section 8.10.    Patriot Act    39
Section 8.11.    Execution in Counterparts    40 Section 8.12.    Jurisdiction,
Etc    40 Section 8.13.    Waiver of Jury Trial    40

 

ii



--------------------------------------------------------------------------------

Schedules

Schedule 1—List of Applicable Lending Offices

Schedule 5.02(e)—Existing Debt

Exhibits

Exhibit A—Form of Promissory Note

Exhibit B—Form of Notice of Borrowing

Exhibit C—Form of Assignment and Acceptance

Exhibit D—Form of Opinion of General Counsel for the Borrower

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT, dated as of July 20, 2007 (this “Agreement”), among GREATER
BAY BANCORP, a California corporation (the “Borrower”), the banks and financial
institutions (the “Initial Lenders”) listed on the signature pages hereof, and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as agent, sole lead
arranger and book runner (the “Agent”) for the Lenders (as hereinafter defined).

PRELIMINARY STATEMENTS:

(1) The Borrower has requested that the Lenders provide a senior credit facility
of $125,000,000 for the general corporate purpose needs of the Borrower,
including acquisitions.

(2) The Lenders have agreed to lend such amounts on the terms and conditions of
this Agreement.

NOW THEREFORE in consideration of the premises and for the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Advance” means an advance by a Lender to the Borrower pursuant to Article II,
and refers to a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a “Type” of Advance).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means the percentage per annum determined by Performance
Level I during the period from the date hereof to January 1, 2008 and, as of any
date thereafter, a percentage per annum determined by reference to the
applicable Performance Level as set forth below:

 

Performance Level

   Applicable Margin
for Base Rate
Advances     Applicable Margin
for Eurodollar Rate
Advances  

Level I

   0.00 %   0.500 %

Level II

   0.00 %   0.625 %

Level III

   0.00 %   0.750 %

Level IV

   0.125 %   1.125 %

Level V

   0.375 %   1.375 %



--------------------------------------------------------------------------------

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Availability Period” means the period from the Effective Date to the earlier of
(a) the second anniversary of the Effective Date and (b) the effective date of
the Merger.

“Bank Subsidiary” means any direct or indirect Subsidiary of the Borrower, which
is a bank or thrift institution, including, without limitation, Greater Bay
Bank, N.A. and any bank or thrift institution subsequently becoming a direct or
indirect Subsidiary of the Borrower.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest announced by Wells Fargo, from time to time, as Wells
Fargo’s prime rate, which the parties acknowledge is not necessarily the lowest
rate charged by Wells Fargo to its customers;

(b) 1/2 of one percent per annum above the Federal Funds Rate.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(i).

“Borrowing” means a borrowing consisting of Advances of the same Type made on
the same day by the Lenders.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in San Francisco, California, Chicago, Illinois, and,
if the applicable Business Day relates to any Eurodollar Rate Advances, on which
dealings are carried on in the London interbank market.

“Call Report” shall mean the Consolidated Reports of Condition and Income (FFIEC
Form 031 or 041 or any successor form of the Federal Financial Institutions
Examination Council).

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert shall have acquired beneficial
ownership

 

2



--------------------------------------------------------------------------------

(within the meaning of Rule 13d 3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934), directly or indirectly, of voting
interests of the Borrower (or other securities convertible into such voting
interests) representing 35% or more of the combined voting power of all voting
interests of the Borrower; or (b) during any period of up to 24 consecutive
months, commencing on or after the date of this Agreement, individuals who at
the beginning of such 24 month period were directors of the Borrower (or who
were either appointed by a majority of such directors or elected by the
Borrower’s shareholders upon the recommendation of a majority of such directors)
shall cease for any reason to constitute a majority of the board of directors of
the Borrower; or (c) any Person or two or more Persons acting in concert shall
have acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of
the power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Borrower.

“Commitment” has the meaning specified in Section 2.01.

“Confidential Information” means information designated as confidential that the
Borrower furnishes to the Agent or any Lender in a writing but does not include
any such information that is or becomes generally available to the public or
that is or becomes available to the Agent or such Lender from a source other
than the Borrower.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07 or 2.08.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all obligations of such Person in respect of Hedge Agreements,
(h) all Debt of others referred to in clauses (a) through (g) above or clause
(i) below and other payment obligations (collectively, “Guaranteed Debt”)
guaranteed directly or indirectly in any manner by such Person and (i) all Debt
referred to in clauses (a) through (h) above (including Guaranteed Debt) secured
by (or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Debt.

 

3



--------------------------------------------------------------------------------

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Agent.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (i) (a) a commercial bank organized under the laws of
the United States or any state thereof; (b) a savings and loan association or
savings bank organized under the laws of the United States or any state thereof;
(c) a commercial bank organized under the laws of any other country or a
political subdivision thereof; provided that (1) such bank is acting through a
branch or agency located in the United States or (2) such bank is organized
under the laws of a country that is a member of the Organization for Economic
Cooperation and Development or a political subdivision of such country; and
(d) any other Person which is an “accredited investor” (as defined in Regulation
D under the Securities Act, 1933) which extends credit or buys loans as one of
its businesses, including insurance companies, investment funds, mutual funds
and lease financing companies; and (ii) any Lender, and any Affiliate of any
Lender or, with respect to any Lender that is a fund that invests in loans, any
other fund that invests in loans and is advised or managed by the same
investment advisor as such Lender or by an Affiliate of such Lender.

“Equity Interest” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein, whether voting or non-voting).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30 day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the

 

4



--------------------------------------------------------------------------------

requirements of subsection (1) of Section 4043(b) of ERISA (without regard to
subsection (2) of such Section) are met with respect to a contributing sponsor,
as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days; (b) the application for a minimum funding waiver with respect to a Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Agent.

“Eurodollar Rate” means the annual rate equal to the sum of (i) the rate
obtained by dividing (a) the rate (rounded up to the nearest 1/16 of 1%)
determined by the Agent as of 11:00 a.m. London, England time on the second
Eurodollar Business Day prior to the date such rate is to become effective to be
the average rate at which U.S. dollar deposits are offered or available to banks
in the London interbank market for funds to be made available on the first day
of any Interest Period in an amount approximately equal to the amount for which
a Eurodollar Rate quotation has been requested and maturing at the end of such
Interest Period, by (b) a percentage equal to 100% minus the Federal Reserve
System reserve requirement (expressed as a percentage) applicable to such
deposits, and (ii) the Applicable Margin. In making such determination, the
Agent shall utilize Reuters Screen LIBOR01 Page under the heading “British
Bankers Association LIBOR rates” in the column designated “USD,” as published by
Bridge Information Systems, Inc., or such other comparable source as may be
available to the Agent in the event such page is no longer published or readily
available.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(ii).

 

5



--------------------------------------------------------------------------------

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
San Francisco with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Existing Credit Agreement” means the 3-Year Revolving Credit Agreement dated as
of March 14, 2005 among the Borrower, the lenders party thereto and Wells Fargo,
as administrative agent, in which such lenders had an initial aggregate
commitment of $60,000,000 but prior to the Effective Date such commitment was
reduced to $30,000,000.

“FDIC” means the Federal Deposit Insurance Corporation.

“FFIEC” means the Federal Financial Institutions Examination Council.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“FR Report Y-9C” shall mean the “Consolidated Financial Statements for Bank
Holding Companies- FR Y-9C” submitted by the Borrower as required by
Section 5(c) of the Bank Holding Company Act (12 U.S.C. 1844) and
Section 225.5(b) of Regulation Y (12CFR225.(b)), or any successor or similar
replacement report.

“FR Report Y-9LP” shall mean the “Parent Company Only Financial Statements for
Large Bank Holding Companies- FR Y-LP” submitted by Borrower as required by
Section 5(c) of the Bank Holding Company Act (12 U.S.C. 1844) and
Section 225.5(b) of Regulation Y (12 CFR 225.(b)), or any successor or similar
replacement report.

“GAAP” has the meaning specified in Section 1.03.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

 

6



--------------------------------------------------------------------------------

“Interest Period” means, for each Eurodollar Rate Advance comprising a part of
the Borrowing, the period commencing on the date of such Eurodollar Rate Advance
or the date of the Conversion of any Base Rate Advance into such Eurodollar Rate
Advance and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months, as the Borrower may, upon notice received by the Agent not
later than 11:00 A.M. (San Francisco time) on the third Business Day prior to
the first day of such Interest Period, select; provided, however, that:

(i) the Borrower may not select any Interest Period that ends after the
Termination Date;

(ii) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(iv) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation (or similar transaction) and any
arrangement pursuant to which the investor incurs Debt of the types referred to
in clause (h) or (i) of the definition of “Debt” in respect of such Person.

“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.07.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

7



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement and the Notes.

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower or the Borrower and its Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower or the Borrower and its Subsidiaries taken as a whole,
(b) the rights and remedies of the Agent or any Lender under this Agreement or
any Note or (c) the ability of the Borrower to perform its obligations under
this Agreement or any Note.

“Merger” means the merger of the Borrower with the Agent (or an Affiliate
thereof).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Net Income” has the meaning assigned to such term by GAAP, without reference to
extraordinary items or adjustments caused solely by changes in applicable
accounting principles.

“Non-Performing Assets” means the sum of (i) all loans classified as past due 90
days or more and still accruing interest; (ii) all loans classified as
“non-accrual” and no longer accruing interest; (iii) all loans classified as
“restructured loans and leases”; (iv) without duplication, property acquired by
repossession or foreclosure and property acquired pursuant to in-substance
foreclosure, and (v) all other “Non-Performing Assets,” as reported in the then
most recent call report of the relevant entity.

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Advances made by
such Lender.

 

8



--------------------------------------------------------------------------------

“Notice of Borrowing” has the meaning specified in Section 2.02.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Performance Level” means Performance Level I, Performance Level II, Performance
Level III, Performance Level IV and Performance Level V as identified by
reference to the Public Debt Rating as set forth below:

 

Performance Level

  

Public Debt Rating

Level I

   Long-Term Senior Unsecured Debt of the Borrower Rated at least BBB+ by
Standard & Poor’s or Baa1 by Moody’s

Level II

   Long-Term Senior Unsecured Debt of the Borrower Rated less than Level I but
at least BBB by Standard & Poor’s or Baa2 by Moody’s

Level III

   Long-Term Senior Unsecured Debt of the Borrower Rated less than Level II but
at least BBB- by Standard & Poor’s and Baa3 by Moody’s

Level IV

   Long-Term Senior Unsecured Debt of the Borrower Rated less than Level III but
at least BB+ by Standard & Poor’s and Ba1 by Moody’s

Level V

   Long-Term Senior Unsecured Debt of the Borrower Rated equal to or less than
BB by Standard & Poor’s or Ba2 by Moody’s

For the purposes of this definition, the public debt ratings above shall be
determined by the lowest rating that has been most recently announced by either
S&P or Moody’s, as the case may be, for any class of non-credit enhanced long
term senior unsecured debt issued by the Borrower. For purposes of the
foregoing, (a) if only one of S&P and Moody’s shall have in effect a Public Debt
Rating, the Applicable Margin shall be determined by reference to the available
rating; (b) if neither S&P nor Moody’s shall have in effect a Public Debt
Rating, the Applicable Margin will be set in accordance with Level V under the
definition of “Applicable Margin”; (c) if the ratings established by S&P and
Moody’s shall fall within different levels, the Applicable Margin shall be based
upon the higher rating, except that, if the rating established by S&P differs by
two or more levels from the rating established by Moody’s, the Applicable Margin
shall be based upon the rating which is one level below the higher of those two
levels; (d) if any rating established by S&P or Moody’s shall be changed, such
change shall be effective as of the fifth day after such change is first
announced publicly by the rating agency making such change; and (e) if S&P or
Moody’s shall change the basis on which ratings are established, each reference
to the Public Debt Rating announced by S&P or Moody’s, as the case may be, shall
refer to the then equivalent rating by S&P or Moody’s, as the case may be.

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a)

 

9



--------------------------------------------------------------------------------

Liens for taxes, assessments and governmental charges or levies to the extent
not required to be paid under Section 5.01(b) hereof; (b) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens
and other similar Liens arising in the ordinary course of business securing
obligations that are not overdue for a period of more than 30 days; (c) pledges
or deposits to secure obligations under workers’ compensation laws or similar
legislation or to secure public or statutory obligations; and (d) easements,
rights of way and other encumbrances on title to real property that do not
render title to the property encumbered thereby unmarketable or materially
adversely affect the use of such property for its present purposes.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Primary Capital” shall mean shareholder equity in accordance with GAAP plus
Allowance for Loan and Lease Losses.

“Register” has the meaning specified in Section 8.07(c).

“Required Lenders” means (a) at any time that three or less Lenders have
Commitments hereunder, all Lenders, and (b) at any time that four or more
Lenders have Commitments hereunder, Lenders owed at least 67% of the then
aggregate unpaid principal amount of the Advances owing to Lenders, or, if no
such principal amount is then outstanding, Lenders having at least 67% of the
total Commitments.

“Return on Assets” of a Person means the percentage determined by dividing the
Net Income of such Person for the four calendar quarters immediately preceding
the date of determination by its total average assets for such period and, for
any determinations prior to the second anniversary of the Effective Date,
exclusive of non-recurring, non-cash charges, and for any determination
thereafter, inclusive of such charges. The total average assets of a Person
shall be as reported in its most recent quarterly financial statements or, in
the case of a Bank Subsidiary, in its most recent quarterly call report.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the

 

10



--------------------------------------------------------------------------------

issued and outstanding capital stock having ordinary voting power to elect a
majority of the Board of Directors of such corporation (irrespective of whether
at the time capital stock of any other class or classes of such corporation
shall or might have voting power upon the occurrence of any contingency),
(b) the interest in the capital or profits of such limited liability company,
partnership or joint venture or (c) the beneficial interest in such trust or
estate is at the time directly or indirectly owned or controlled by such Person,
by such Person and one or more of its other Subsidiaries or by one or more of
such Person’s other Subsidiaries.

“Subsidiary Bank” shall mean any Person which is an “insured depository
institution” within the meaning of 12 U.S.C. §1813(c) as amended, and which is
“controlled” by the Borrower within the meaning of 12 U.S.C. §1841 (a), as
amended.

“Termination Date” means the earliest of (a) June 30, 2012, (b) the effective
date of the Merger and (c) the date of termination in whole of the Commitments
pursuant to Section 2.04 or 6.01.

“Trust Preferred Securities” means the junior subordinated deferrable interest
debentures of the Borrower delivered in connection with trust preferred
securities issued by each of GBB Capital II, GBB Capital III, GBB Capital IV,
GBB Capital VI and GBB Capital VIII.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Wells Fargo” has the meaning given such term in the recital of parties to this
Agreement.

Section 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

Section 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e) (“GAAP”).

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

Section 2.01. The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed the amount set forth opposite such Lender’s name on Schedule 1
hereto (as amended from time to time) or, if

 

11



--------------------------------------------------------------------------------

such Lender has entered into any Assignment and Acceptance, set forth for such
Lender in the Register maintained by Agent pursuant to Section 8.07(c), as such
amount may be reduced pursuant to Section 2.04 (such Lender’s “Commitment”).
Each Borrowing shall be in a minimum amount of $1,000,000 or an integral
multiple of $500,000 in excess thereof and shall consist of Advances of the same
Type made on the same day by the Lenders ratably according to their respective
Commitments. Within the limits of each Lender’s Commitment, the Borrower may
borrow under this Section 2.01, prepay pursuant to Section 2.09 and reborrow
under this Section 2.01.

Section 2.02. Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than 11:00 A.M. (San Francisco time) on the third Business Day
prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances, or the first Business Day prior to the
date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Agent which shall give to each Lender
prompt notice thereof by telecopier. Each such notice of a Borrowing (a “Notice
of Borrowing”) shall be by telephone, confirmed immediately in writing or by
telecopier, in substantially the form of Exhibit B hereto, specifying therein
the requested (i) date of such Borrowing, (ii) Type of Advances comprising such
Borrowing (iii) aggregate amount of such Borrowing, and (iv) in the case of a
Borrowing consisting of Eurodollar Rate Advances, initial Interest Period for
each such Advance. Each Lender shall, before 11:00 A.M. (San Francisco time) on
the date of such Borrowing, make available for the account of its Applicable
Lending Office to the Agent at the Agent’s Account, in same day funds, such
Lender’s ratable portion of such Borrowing. After the Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in Article
III, the Agent will make such funds available to the Borrower at the Agent’s
address referred to in Section 8.02.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $5,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.07 or 2.11 and (ii) there may not be more than ten separate
Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.

(d) Unless the Agent shall have received notice from a Lender prior to the date
of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the

 

12



--------------------------------------------------------------------------------

Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the Agent, such
Lender and the Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Agent, at (i) in the case of the Borrower, the interest
rate applicable at the time to Advances comprising such Borrowing and (ii) in
the case of such Lender, the Federal Funds Rate. If such Lender shall repay to
the Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement.

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

Section 2.03. Fees. Upfront Fee. On the Effective Date, the Borrower shall pay
to the Agent a fee equal to 0.125% of the aggregate Commitment of the Lenders.

Section 2.04. Termination or Reduction of the Commitment. The Borrower shall
have the right, upon at least one Business Day’s notice to the Agent, to
terminate in whole or permanently reduce ratably in part the unused portions of
the Commitment of the Lenders, provided that each partial reduction shall be in
the aggregate amount of $5,000,000 or an integral multiple of $500,000 in excess
thereof.

Section 2.05. Repayment. The Borrower shall repay to the Agent for the ratable
account of the Lenders the aggregate outstanding principal amount of the
Advances in 12 quarterly consecutive installments, on the last day of March,
June, September and December, commencing on September 30, 2009, each of the
first 11 of such installments shall be in an amount equal to 1/20 of the
aggregate outstanding principal amount of the Advances on September 30, 2009
with the unpaid aggregate principal amount of the Advances payable in full on
June 30, 2012, and with each such payment to include all accrued interest on the
Advances.

Section 2.06. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the first day of each March, June,
September and December and on the date such Base Rate Advance shall be Converted
or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on

 

13



--------------------------------------------------------------------------------

the last day of such Interest Period and, if such Interest Period has a duration
of more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurodollar Rate Advance shall be Converted or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the Agent may, and upon the request of the Required Lenders shall
require the Borrower to pay interest (“Default Interest”) on (i) the unpaid
principal amount of each Advance owing to each Lender, payable in arrears on the
dates referred to in clause (a)(i) or (a)(ii) above, at a rate per annum equal
at all times to 4% per annum above the rate per annum required to be paid on
such Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the fullest
extent permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 4% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above; provided, however, that following
acceleration of the Advances pursuant to Section 6.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the Agent.

Section 2.07. Interest Rate Determination. (a) The Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.06(a)(i) or (ii).

(b) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Agent that the Eurodollar Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Agent shall notify
the Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Advances will automatically, on the
last day of the then existing Interest Period therefor, Convert into Base Rate
Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

 

14



--------------------------------------------------------------------------------

Section 2.08. Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Agent not later than 11:00 A.M. (San Francisco
time) on the third Business Day prior to the date of the proposed Conversion and
subject to the provisions of Sections 2.07 and 2.11, Convert all Advances of one
Type comprising the same Borrowing into Advances of the other Type; provided,
however, that any Conversion of Eurodollar Rate Advances into Base Rate Advances
shall be made only on the last day of an Interest Period for such Eurodollar
Rate Advances, any Conversion of Base Rate Advances into Eurodollar Rate
Advances shall be in an amount not less than the minimum amount specified in
Section 2.02(b) and no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(b). Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

Section 2.09. Prepayments. (a) Optional. The Borrower may, upon at least one
Business Day’s (or, in the case of Advances consisting of Eurodollar Rate
Advances, three Business Days’) notice to the Agent, stating the proposed date
and aggregate principal amount of the prepayment, and if such notice is given
the Borrower shall, prepay the outstanding principal amount of the Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $5,000,000 or an integral multiple of $500,000 in excess
thereof and (y) in the event of any such prepayment of a Eurodollar Rate
Advance, the Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 8.04(c).

(b) Mandatory. On the effective date of the Merger, the Borrower shall pay the
principal amount of all unpaid Advances, all accrued interest thereon and all
other amounts owing under the Loan Documents.

Section 2.10. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Advances (excluding for purposes of this
Section 2.10 any such increased costs resulting from (i) Taxes or Other Taxes
(as to which Section 2.13 shall govern) and (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which such Lender is
organized or has its Applicable Lending Office or any political subdivision
thereof), then the Borrower shall from time to time, within 15 days of receipt
of written demand from such Lender (with a copy of such demand to the Agent),
pay to the Agent for the account of such Lender additional amounts sufficient to
compensate such Lender for such increased cost; provided, however, that the
Borrower shall not be responsible for costs under this Section 2.10(a) arising
more than 180 days prior to receipt by the Borrower of the demand from the
affected

 

15



--------------------------------------------------------------------------------

Lender pursuant to this Section 2.10(a). A certificate as to the amount of such
increased cost, submitted to the Borrower and the Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to lend hereunder and other
commitments of this type, then, upon demand by such Lender (with a copy of such
demand to the Agent), the Borrower shall pay to the Agent for the account of
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend hereunder. A certificate as to such amounts submitted to the Borrower
and the Agent by such Lender shall be conclusive and binding for all purposes,
absent manifest error.

Section 2.11. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance will automatically, upon such
demand, Convert into a Base Rate Advance and (b) the obligation of the Lenders
to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

Section 2.12. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes, irrespective of any right of counterclaim
or set-off, not later than 11:00 A.M. (San Francisco time) on the day when due
in U.S. dollars to the Agent in same day funds. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest or fees ratably (other than amounts payable pursuant to
Section 2.10, 2.13 or 8.04(c)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 8.07(d), from and after the effective date specified in such Assignment
and Acceptance, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

(b) The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or under the Note held by
such Lender, to charge from time to time against any or all of the Borrower’s
accounts with such Lender any amount so due.

 

16



--------------------------------------------------------------------------------

(c) All computations of interest and fees shall be made by the Agent on the
basis of a year of 360 days, for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
or fees are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

(e) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.

Section 2.13. Taxes. (a) Any and all payments by the Borrower to or for the
account of any Lender or the Agent hereunder or under the Notes or any other
documents to be delivered hereunder shall be made, in accordance with
Section 2.12 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Agent, taxes imposed on
its overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction under the laws of which such Lender or the Agent (as
the case may be) is organized or any political subdivision thereof and, in the
case of each Lender, taxes imposed on its overall net income, and franchise
taxes imposed on it in lieu of net income taxes, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or any other documents to be delivered hereunder to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.13) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.

 

17



--------------------------------------------------------------------------------

(b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).

(c) The Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes (including, without
limitation, taxes of any kind imposed or asserted by any jurisdiction on amounts
payable under this Section 2.13) imposed on or paid by such Lender or the Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days from the date such Lender or the Agent (as the case may
be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing such payment to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Agent. In the case of any payment hereunder or
under the Notes or any other documents to be delivered hereunder by or on behalf
of the Borrower through an account or branch outside the United States or by or
on behalf of the Borrower by a payor that is not a United States person, if the
Borrower determines that no Taxes are payable in respect thereof, the Borrower
shall furnish, or shall cause such payor to furnish, to the Agent, at such
address, an opinion of counsel acceptable to the Agent stating that such payment
is exempt from Taxes. For purposes of this subsection (d) and subsection (e),
the terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Internal Revenue Code.

(e) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assignment and
Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as reasonably requested in writing by
the Borrower (but only so long as such Lender remains lawfully able to do so),
shall provide each of the Agent and the Borrower with two original Internal
Revenue Service Forms W-8BEN or W-8ECI, as appropriate, or any successor or
other form prescribed by the Internal Revenue Service, certifying that such
Lender is exempt from or entitled to a reduced rate of United States withholding
tax on payments pursuant to this Agreement or the Notes. If the form provided by
a Lender at the time such Lender first becomes a party to this Agreement
indicates a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from Taxes unless and
until such Lender provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such form; provided, however, that,
if at the date of the Assignment and Acceptance pursuant to which a Lender
assignee becomes a party to this Agreement, the Lender assignor was entitled to
payments under subsection (a) in respect of United States withholding tax with
respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States

 

18



--------------------------------------------------------------------------------

withholding tax, if any, applicable with respect to the Lender assignee on such
date. If any form or document referred to in this subsection (e) requires the
disclosure of information, other than information necessary to compute the tax
payable and information required on the date hereof by Internal Revenue Service
Form W-8BEN or W-8ECI, that the Lender reasonably considers to be confidential,
the Lender shall give notice thereof to the Borrower and shall not be obligated
to include in such form or document such confidential information.

(f) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form, certificate or other document described in
Section 2.13(e) (other than if such failure is due to a change in law, or in the
interpretation or application thereof, occurring subsequent to the date on which
a form, certificate or other document originally was required to be provided, or
if such form, certificate or other document otherwise is not required under
subsection (e) above), such Lender shall not be entitled to indemnification
under Section 2.13(a) or (c) with respect to Taxes imposed by the United States
by reason of such failure; provided, however, that should a Lender become
subject to Taxes because of its failure to deliver a form, certificate or other
document required hereunder, the Borrower shall take such steps as the Lender
shall reasonably request to assist the Lender to recover such Taxes.

Section 2.14. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set off,
or otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.10, 2.13 or 8.04(c)) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.14 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.

Section 2.15. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) to provide for the
general corporate purpose needs of the Borrower and its Subsidiaries, including
repayment of Debt and acquisitions.

 

19



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

Section 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:

(a) The Agent shall have received the following in form and substance
satisfactory to the Agent and (except for the Notes) in sufficient copies for
each Lender:

(i) The Notes to the order of the Lenders (to the extent that such has been
requested by any Lender).

(ii) A copy of a certificate of the Secretary of State of California, dated
reasonably near the date of this Agreement, certifying that the Borrower is duly
incorporated and in good standing under the law of the State of California.

(iii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.

(iv) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.

(v) A favorable opinion of the Borrower’s general counsel, substantially in the
form of Exhibit D hereto and as to such other matters as any Lender through the
Agent may reasonably request.

(b) The Agent shall have received, on or before the Effective Date, such
financial, business and other information regarding the Borrower and its
Subsidiaries as the Lenders shall have requested, including, without limitation,
audited financial statements of the Borrower and its Subsidiaries on a
Consolidated basis, for the period ended December 31, 2006 and interim financial
statements of the Borrower and its Subsidiaries dated the end of the most recent
fiscal quarter for which financial statements are available.

(c) Before giving effect to the Agreement, since December 31, 2006 there shall
have been no Material Adverse Change.

(d) The Borrower shall have paid all accrued fees and expenses of the Agent and
the Lenders.

(e) The Lenders shall be satisfied that the Existing Credit Agreement has been,
or concurrently with the making of the initial Advances hereunder will be,
amended to permit the transactions contemplated by this Agreement.

 

20



--------------------------------------------------------------------------------

(f) The Lenders and Wells Fargo shall have completed a due diligence
investigation of the Borrower and its Subsidiaries in scope, and with results,
satisfactory to the Lenders and the Agent; without limiting the generality of
the foregoing, the Lenders and the Agent shall have been given such access to
the management, records, books of account, contracts and properties of the
Borrower and its Subsidiaries as they shall have requested.

Section 3.02. Conditions Precedent to Each Borrowing. The obligation of each
Lender to make an Advance on the occasion of each Borrowing shall be subject to
the conditions precedent that the Effective Date shall have occurred and on the
date of such Borrowing (a) the following statements shall be true (and each of
the giving of the applicable Notice of Borrowing and the acceptance by the
Borrower of the proceeds of such Borrowing shall constitute a representation and
warranty by the Borrower that on the date of such Borrowing such statements are
true):

(i) the representations and warranties contained in Section 4.01 are correct on
and as of the date of such Borrowing, before and after giving effect to such
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date, and

(ii) no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default;

and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) The Borrower and each of its Subsidiaries (i) is a corporation duly
incorporated, validly existing and in good standing under the laws of the state
of its incorporation, and is duly licensed or qualified to transact business in
all jurisdictions where the character of the property owned or leased or the
nature of the business transacted by it makes such licensing or qualification
necessary and where failure to be so licensed or qualified would have a
materially adverse impact on its business or properties; (ii) is in compliance
with the requirements of applicable laws and regulations, except for such
noncompliance as would not materially and adversely affect its business or
financial condition; and (iii) has all requisite power and authority to conduct
its business, to own its properties and to execute and deliver, and to perform
all of its obligations under, the Loan Documents.

(b) The execution, delivery and performance by the Borrower of the Loan
Documents to which it is a party and the Borrowings from time to time hereunder
are within the Borrower’s corporate powers and have been duly authorized by all
necessary corporate action and do not and will not (i) require any consent or
approval of the stockholders of the Borrower,

 

21



--------------------------------------------------------------------------------

or any authorization, consent or approval by any governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
except such as have already been obtained, (ii) violate the Articles of
Incorporation or Bylaws of the Borrower or any provision of any law, rule or
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System) or of any order, writ, injunction or
decree presently in effect having applicability to the Borrower, (iii) result in
a breach of or constitute a default under any indenture or loan or credit
agreement or any other material agreement, lease or instrument to which the
Borrower is a party or by which it or its properties may be bound or affected,
or (iv) result in, or require, the creation or imposition of any Lien or other
charge or encumbrance of any nature upon or with respect to any of the
properties now owned or hereafter acquired by the Borrower. The Borrower is not
in violation of any such indenture or loan or credit agreement or any other
material agreement, lease or instrument the violation or breach of which would
be reasonably likely to have a Material Adverse Effect.

(c) This Agreement and the other Loan Documents to which the Borrower is a party
constitute the legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their respective terms, subject to any
applicable bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent transfers), reorganization, moratorium or similar law
affecting creditors’ rights generally, and general principles of equity.

(d) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2006, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of PricewaterhouseCoopers, independent public
accountants, and the Consolidated balance sheet of the Borrower and its
Subsidiaries as at March 31, 2007, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the three months
then ended, as included in the Borrower’s Quarterly Report on Form 10-Q for the
period ended March 31, 2007 filed with the Securities and Exchange Commission
and duly certified by the chief financial officer of the Borrower, copies of
which have been furnished to each Lender, fairly present the Consolidated
financial condition of the Borrower and its Subsidiaries as at such dates and
the Consolidated results of the operations and cash flow of the Borrower and its
Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles consistently applied. Since
December 31, 2006, there has been no Material Adverse Change.

(e) There is no pending or threatened action, suit, investigation, litigation or
proceeding, affecting the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator that (i) could be reasonably likely to have a
Material Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Agreement, any Note, or the consummation of the
transactions contemplated hereby.

(f) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System), and no
proceeds of any Advance will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.

 

22



--------------------------------------------------------------------------------

(g) The Borrower and each of its Subsidiaries has paid or caused to be paid to
the proper authorities when due all federal, state and local taxes required to
be withheld by it, other than as disclosed to the Agent on or before the
Effective Date. The Borrower and each of its Subsidiaries has filed all federal,
state and local tax returns which to the knowledge of the officers of the
Borrower are required to be filed, and the Borrower and each of its Subsidiaries
has paid or caused to be paid to the respective taxing authorities all taxes as
shown on said returns or on any assessment received by it to the extent such
taxes have become due (except as disclosed in the Borrower’s filings with the
Securities and Exchange Commission), other than taxes whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings and for which the Borrower or its Subsidiary, as applicable, has
provided adequate reserves in accordance with GAAP.

(h) As of the date of this Agreement, no Plan established or maintained by the
Borrower or any ERISA Affiliate that is subject to Part 3 of Subtitle B of Title
I of ERISA had an accumulated funding deficiency (as such term is defined in
Section 302 of ERISA) in excess of $1,000,000 as of the last day of the most
recent fiscal year of such Plan ended prior to the date hereof, and no liability
to the Pension Benefit Guaranty Corporation or the Internal Revenue Service in
excess of such amount has been, or is expected by the Borrower or any ERISA
Affiliate to be, incurred with respect to any Plan of the Borrower or any ERISA
Affiliate. Neither the Borrower nor any of its Subsidiaries has any contingent
liability with respect to any post-retirement benefit under a Welfare Plan as
described in Section 3(1) of ERISA, other than liability for continuation
coverage described in Part 6 of Subtitle B of Title I of ERISA.

ARTICLE V

COVENANTS OF THE BORROWER

Section 5.01. Affirmative Covenants. Except for any actions or changes in
required actions taken in connection with, or in contemplation of, that certain
Agreement and Plan of Reorganization, dated as of May 4, 2007, by and between
the Borrower and Wells Fargo & Company, so long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and environmental laws.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained, unless and until any
Lien resulting therefrom attaches to its property and becomes enforceable
against its other creditors.

 

23



--------------------------------------------------------------------------------

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates.

(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate existence,
rights (charter and statutory) and franchises; provided, however, that the
Borrower and its Subsidiaries may consummate any merger or consolidation
permitted under Section 5.02(b) and provided further that neither the Borrower
nor any of its Subsidiaries shall be required to preserve any right or franchise
if the Board of Directors of the Borrower or such Subsidiary shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of the Borrower or such Subsidiary, as the case may be, and that the
loss thereof is not disadvantageous in any material respect to the Borrower,
such Subsidiary or the Lenders.

(e) Visitation Rights. At any reasonable time and from time to time, permit the
Agent or any of the Lenders or any agents or representatives thereof, to examine
and make copies of and abstracts from the records and books of account of, and
visit the properties of, the Borrower and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with any of their officers or directors and with their independent
certified public accountants.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Borrower and each
such Subsidiary in accordance with generally accepted accounting principles in
effect from time to time.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted.

Section 5.02. Negative Covenants. Except for any actions or changes in required
actions taken in connection with, or in contemplation of, that certain Agreement
and Plan of Reorganization, dated as of May 4, 2007, by and between the Borrower
and the Wells Fargo & Company, so long as any Advance shall remain unpaid or any
Lender shall have any Commitment hereunder, the Borrower will not:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:

(i) Permitted Liens;

(ii) the Liens existing on the Effective Date;

 

24



--------------------------------------------------------------------------------

(iii) Liens over the assets of any Subsidiary pledged in the ordinary course of
banking business including, without limitation, liens granted for the purpose of
receiving advances from the Federal Home Loan Bank and the Federal Discount
Window;

(iv) Liens created or existing in order to comply with the requirements of
Sections 23A and 23B of the Federal Reserve Act; and

(v) the replacement, extension or renewal of any Lien permitted by clause
(ii) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount, acceleration
of any principal payment, modification in the subordination provisions, if any,
or change in any direct or contingent obligor) of the Debt secured thereby.

(b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so,
except that (i) any Subsidiary of the Borrower may merge or consolidate with or
into any other Subsidiary of the Borrower, (ii) the Borrower or any Subsidiary
of the Borrower may merge or consolidate with or into any other entity if such
transaction involves an Investment permitted under Section 5.02(d) and would not
result in a Change of Control, and (iii) any Subsidiary of the Borrower may
merge into the Borrower, provided, in each case, that no Default or Event of
Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom.

(c) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as permitted or required by GAAP.

(d) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:

(i) Any acquisition (directly or indirectly) of a bank, saving and loan
association or any other depositary institution (a “Financial Entity”) if the
value of the total Consolidated assets of such Financial Entity does not exceed
35% of the value of the total Consolidated assets of the Borrower prior to
giving effect to such acquisition; and

(ii) Any acquisition (directly or indirectly) of an entity other than a
Financial Entity if the value of the total Consolidated assets of such entity
does not exceed 10% of the value of the total Consolidated assets of the
Borrower prior to giving effect to such acquisition.

(iii) Any Investment in a Subsidiary which is established to effect an
acquisition permitted by subparagraphs (i) or (ii) above;

(iv) Any Investment in any currently existing Subsidiary;

(v) Any Investment by any Subsidiary in the Borrower;

 

25



--------------------------------------------------------------------------------

(vi) Any Investment in a Subsidiary which is created solely to effect a
financing transaction;

(vii) Any Investment (other than an Investment permitted under paragraphs (i) to
(vi) above) to the extent the funds used for any such Investment constitute
proceeds of issuances of equity of the Borrower; and

(viii) (A) Any Investment by the Borrower and its Subsidiaries that is
permissible for national banks pursuant to 12 CFR Chapter 1, Part 1, (B) any
Investment in the form of loans or other extensions of credit made in the
ordinary course of the business of the Borrower and its Subsidiaries, and
(C) any Investments not otherwise permitted under this Section 5.02(d) in an
aggregate amount not to exceed $50,000,000, provided that, with respect to each
Investment made pursuant to this clause (C): (1) such Investment shall not
entail the assumption of any contingent liabilities that could reasonably be
expected to be material to the business, financial condition, operations or
prospects of the Borrower and its Subsidiaries, taken as a whole (as determined
in good faith by the appropriate officer(s) of the Borrower exercising authority
to approve of the relevant type of Investment); and (2) any determination of the
amount of such Investment shall include all cash and noncash consideration
(including, without limitation, the fair market value of all Equity Interests
issued or transferred to the sellers of such investment, all indemnities,
earnouts and other contingent payment obligations to, and the aggregate amounts
paid or to be paid under noncompete, consulting and other affiliated agreements
with, the sellers of such investment, all write-downs of property and assets and
reserves for liabilities with respect thereto and all assumptions of debt,
liabilities and other obligations in connection therewith) paid by or on behalf
of the Borrower and its Subsidiaries in connection with such Investment,

provided, that, at the time of, and after giving effect to, such Investment, no
Default or Event of Default exists.

(e) Debt. Create, assume or permit to exist, or allow any of its Subsidiaries to
create, assume or permit to exist, any Debt, other than:

(i) Debt of the Borrower hereunder;

(ii) Debt of the Borrower set forth on Schedule 5.02(e) hereto;

(iii) Debt of any Subsidiary entered into in the ordinary course of banking
business including, without limitation, Debt incurred for the purpose of
obtaining advances from the Federal Home Loan Bank and the Federal Discount
Window;

(iv) Debt of the Borrower to any Subsidiary;

(v) Debt of any Subsidiary to the Borrower or to any of its other Subsidiaries;

(vi) The modification, replacement, extension or renewal (without increase in
the amount, acceleration of any principal payment, modification in the
subordination provisions, if any, or change in any direct or contingent obligor)
of any Debt permitted by clause (ii) above;

 

26



--------------------------------------------------------------------------------

(vii) Guaranties by the Borrower issued in the normal course of business in
respect of Debt of a Subsidiary permitted hereunder; and

(viii) Guaranties of Debt in a maximum outstanding principal amount of
$5,000,000.

(f) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on at the
date hereof.

(g) Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, its certificate of incorporation or bylaws or other
constitutive documents other than amendments that could not be reasonably
expected to have a Material Adverse Effect.

(h) Prepayments, Etc., of Debt. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Debt, except the
prepayment of the Advances in accordance with the terms of this Agreement and
any prepayment, redemption, purchase, defeasance or other satisfaction prior to
scheduled maturity of (i) junior subordinated deferrable interest debentures
issued in relation to any Trust Preferred Securities; (ii) up to $10,000,000 in
aggregate principal amount of any other Debt; and (iii) any other Debt to the
extent the funds used for the prepayment, redemption, purchase, defeasance or
other satisfaction of such Debt constitute proceeds of issuances of equity of
the Borrower.

(i) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets other than (i) the arrangement listed on Schedule 5.02(e) hereto,
(ii) this Agreement, and (iii) any Lien or Debt arrangement permitted under
Section 5.02(e) hereto.

Section 5.03. Financial Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder: (a) the Borrower on a
Consolidated basis, and each Bank Subsidiary individually, will maintain its
categorization as “Well Capitalized” as defined by regulatory agencies having
jurisdiction over the Borrower and each Bank Subsidiary, including as provided
in Section 38 of the Federal Deposit Insurance Act (created by Section 131 of
the Federal Deposit Insurance Corporation Act of 1991).:

(b) The Borrower on a Consolidated basis will:

(i) Non-Performing Assets. Maintain at all times an aggregate amount of
Non-Performing Assets not in excess of an amount equal to 15.0 percent of
Consolidated Primary Capital.

(ii) Minimum Return on Assets. Maintain a Return on Assets, determined as of
each calendar quarter end prior to the second anniversary of the Effective Date,
at not less than 0.65 percent and thereafter, at not less than 0.85 percent.

 

27



--------------------------------------------------------------------------------

Section 5.04. Reporting Requirements. So long as any Advance or any other
Obligation of the Borrower under any Loan Document shall remain unpaid, or any
Lender shall have any Commitment hereunder, the Borrower will furnish to the
Agent:

(a) Default Notice. As soon as possible and in any event within two Business
Days after the occurrence of each Default or any event, development or
occurrence reasonably likely to have a Material Adverse Effect continuing on the
date of such statement, a statement of the Chief Financial Officer of the
Borrower setting forth details of such Default and the action that the Borrower
has taken and proposes to take with respect thereto.

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each fiscal year, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries, including therein Consolidated
balance sheets of the Borrower and its Subsidiaries as of the end of such fiscal
year and Consolidated statements of income and Consolidated statements of cash
flows of the Borrower and its Subsidiaries for such fiscal year, in each case
accompanied by an unqualified opinion reasonably acceptable to the Required
Lenders of PricewaterhouseCoopers or other independent public accountants of
recognized standing reasonably acceptable to the Agent, together with (i) a
certificate of such accounting firm to the Agent stating that in the course of
the regular audit of the business of the Borrower and its Subsidiaries, which
audit was conducted by such accounting firm in accordance with generally
accepted auditing standards, such accounting firm has obtained no knowledge that
a Default has occurred and is continuing, or if, in the opinion of such
accounting firm, a Default has occurred and is continuing, a statement as to the
nature thereof, (ii) a schedule in form satisfactory to the Agent of the
computations used by the Borrower in determining compliance with the covenants
contained in Section 5.03 and (iii) a certificate of the chief financial officer
of the Borrower stating that no Default has occurred and is continuing or, if a
Default has occurred and is continuing, a statement as to the nature thereof and
the action that the Borrower has taken and proposes to take with respect
thereto.

(c) Quarterly Financials. As soon as available and in any event within 50 days
after the end of each of the first three quarters of each fiscal year,
Consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such quarter and Consolidated statements of income and Consolidated
statements of cash flows of the Borrower and its Subsidiaries for the period
commencing at the end of the previous fiscal quarter and ending with the end of
such fiscal quarter and Consolidated statements of income and a Consolidated
statement of cash flows of the Borrower and its Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding date or period of the preceding fiscal year, all
in reasonable detail and duly certified (subject to normal year end audit
adjustments) by the chief financial officer of the Borrower as having been
prepared in accordance with GAAP, together with (i) a certificate of said
officer stating that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Borrower has taken and proposes to take with respect thereto and
(ii) a schedule in form satisfactory to the Agent of the computations used by
the Borrower in determining compliance with the covenants contained in
Section 5.03.

 

28



--------------------------------------------------------------------------------

(d) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that the Borrower or any
of its Subsidiaries sends to its stockholders, and copies of all regular,
periodic and special reports, and all registration statements, that the Borrower
or any of its Subsidiaries files with the Securities and Exchange Commission,
and copies of all regular, periodic and special reports that the Borrower or any
of its Subsidiaries files with the FDIC, the Board of Governors of the Federal
Reserve Bank, the OCC or any governmental authority that may be substituted
therefor, or with any national securities exchange or with any other regulatory
agency (other than (i) any reports filed with the California Department of
Insurance (or the insurance department or insurance commissioner of any other
state of the United States) by any Subsidiary of the Borrower regulated thereby
and (ii) any reports filed with the National Association of Securities Dealers
by any Subsidiary of the Borrower that is a broker/dealer).

(e) Call Reports. Concurrently with the delivery of the financial statements
referred to in clauses (a) to (d) above, duly executed copies of the Borrower’s
then current FR Report Y-9C and FR Report Y-9LP and a duly executed copy of the
then-current Call Report for each Subsidiary Bank.

(f) Other Information. Such other information respecting the business condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower or any of its Subsidiaries as the Agent or any Lender through the
Agent, may from time to time reasonably request, including without limitation,
any reports to the Borrower or any Subsidiary from any regulatory authority
subject to any limitations or restrictions imposed by applicable law or
regulation.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance or make any other payment of fees or other amounts payable under this
Agreement or any Note within three Business Days after the same becomes due and
payable; or

(b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or

(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d), (e) or (h), 5.02 or 5.03, or (ii) the
Borrower shall fail to perform or observe any other term, covenant or agreement
contained in this Agreement on its part to be performed or observed if such
failure shall remain unremedied for 30 days after written notice thereof shall
have been given to the Borrower by the Agent or any Lender; or

 

29



--------------------------------------------------------------------------------

(d) The Borrower or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt that is outstanding in a principal or
notional amount of at least $5,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of the Borrower or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or

(e) The Borrower or any of its Subsidiaries shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Borrower or any of its
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Borrower or any of its
Subsidiaries shall take any corporate action to authorize any of the actions set
forth above in this subsection (e); or

(f) The issuance against the Borrower or any Subsidiary of the Borrower
(including without limitation, any Bank Subsidiary) of any informal or formal
administrative agreement or court order, temporary or permanent, by any federal
or state regulatory agency or court having jurisdiction or control over the
Borrower or such Subsidiary involving activities deemed to be unsafe or unsound
or a breach of fiduciary duty under applicable law or regulation, such action
taking the form of, but not limited to: (i) a memorandum of understanding;
(ii) a cease and desist order; (iii) the termination of insurance coverage of
customer deposits by FDIC; (iv) the suspension or removal of any executive
officer or director, or the prohibition of participation by any others in the
business affairs of the Borrower or such Subsidiary; or (v) a capital
maintenance agreement; or

(g) Judgments or orders for the payment of money in excess of $5,000,000 in the
aggregate shall be rendered against the Borrower or any of its Subsidiaries and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 10 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; provided, however, that
any such judgment or order shall not be an Event of Default under this

 

30



--------------------------------------------------------------------------------

Section 6.01(g) if and for so long as (i) the amount of such judgment or order
is covered by a valid and binding policy of insurance between the defendant and
the insurer covering payment thereof and (ii) such insurer, which shall be rated
at least “A” by A.M. Best Company, has been notified of, and has not disputed
the claim made for payment of, the amount of such judgment or order; or

(h) Any non monetary judgment or order shall be rendered against the Borrower or
any of its Subsidiaries that could be reasonably expected to have a Material
Adverse Effect, and there shall be any period of 10 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

(i) The Borrower or any of its ERISA Affiliates shall incur, or in the
reasonable opinion of the Required Lenders, shall be reasonably likely to incur
liability in excess of $5,000,000 in the aggregate as a result of one or more of
the following: (i) the occurrence of any ERISA Event; (ii) the partial or
complete withdrawal of the Borrower or any of its ERISA Affiliates from a
Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; or

(j) Any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 shall for any reason cease to be valid and binding on or
enforceable against the Borrower or any of its Subsidiaries to it, or any the
Borrower shall so state in writing; or

(k) A Change of Control shall occur;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the Notes,
all interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Notes, all such interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Federal Bankruptcy Code, (A) the obligation of each Lender to make Advances
shall automatically be terminated and (B) the Notes, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

ARTICLE VII

THE AGENT

Section 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement or collection of the

 

31



--------------------------------------------------------------------------------

Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law. The Agent agrees to give to
each Lender prompt notice of each notice given to it by the Borrower pursuant to
the terms of this Agreement.

Section 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent: (i) may treat the payee of any Note
as the holder thereof until the Agent receives and accepts an Assignment and
Acceptance entered into by the Lender that is the payee of such Note, as
assignor, and an Eligible Assignee, as assignee, as provided in Section 8.07;
(ii) may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement; (iv) shall not have any duty
to ascertain or to inquire as to the performance, observance or satisfaction of
any of the terms, covenants or conditions of this Agreement on the part of the
Borrower or the existence at any time of any Default or to inspect the property
(including the books and records) of the Borrower; (v) shall not be responsible
to any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, this Agreement or any other instrument or document furnished pursuant
hereto; and (vi) shall incur no liability under or in respect of this Agreement
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier) believed by it to be genuine and signed or sent by
the proper party or parties.

Section 7.03. Wells Fargo and Affiliates. With respect to its Commitment, the
Advances made by it and the Note issued to it, Wells Fargo shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wells Fargo in its individual
capacity. Wells Fargo and its Affiliates may accept deposits from, lend money
to, act as trustee under indentures of, accept investment banking engagements
from and generally engage in any kind of business with, the Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of the
Borrower or any such Subsidiary, all as if Wells Fargo were not the Agent and
without any duty to account therefor to the Lenders. The Agent shall have no
duty to disclose any information obtained or received by it or any of its
Affiliates relating to the Borrower or any of its Subsidiaries to the extent
such information was obtained or received in any capacity other than as Agent.

Section 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it

 

32



--------------------------------------------------------------------------------

has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement.

Section 7.05. Indemnification. The Lenders agree to indemnify the Agent (to the
extent not reimbursed by the Borrower), ratably according to the respective
principal amounts of the Notes then held by each of them (or if no Notes are at
the time outstanding or if any Notes are held by Persons that are not Lenders,
ratably according to the respective amounts of their Commitments), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or any action
taken or omitted by the Agent under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its ratable share of any out of pocket
expenses (including counsel fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Agent is not reimbursed for such expenses by the
Borrower. In the case of any investigation, litigation or proceeding giving rise
to any Indemnified Costs, this Section 7.05 applies whether any such
investigation, litigation or proceeding is brought by the Agent, any Lender or a
third party.

Section 7.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor Agent.
If no successor Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Agent, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a commercial bank organized under the laws of
the United States of America or of any State thereof and having a combined
capital and surplus of at least $500,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring Agent’s resignation or removal hereunder as Agent, the provisions of
this Article VII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement.

 

33



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

Section 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders, do any of the following:
(a) waive any of the conditions specified in Section 3.01, (b) increase the
Commitments of the Lenders, (c) reduce the principal of, or interest on, the
Notes or any fees or other amounts payable hereunder, (d) postpone any date
fixed for any payment of principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, (e) change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Notes, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder, (f) release any material portion of any collateral held to secure the
obligations of the Borrower under this Agreement and the Notes, (g) amend or
waive any of the provisions specified in Sections 5.03(b)(i) or (ii) or Sections
5.03(d)(ii) or (iii), or (h) amend this Section 8.01; and provided further that
no amendment, waiver or consent shall, unless in writing and signed by the Agent
in addition to the Lenders required above to take such action, affect the rights
or duties of the Agent under this Agreement or any Note or any other Loan
Document.

Section 8.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be in writing (including telecopier communication) and
mailed, telecopied or delivered, if to the Borrower, at its address at 2860 West
Bayshore Road, Palo Alto, California, 94303, Attention: Chief Financial Officer;
if to the Agent or Wells Fargo, at its Domestic Lending Office specified
opposite its name on Schedule I hereto; and if to any other Lender, at its
Domestic Lending Office specified in the Assignment and Acceptance pursuant to
which it became a Lender; or, as to the Borrower or the Agent, or, at such other
address as shall be designated by such party in a written notice to the other
parties and, as to each other party, at such other addresses as shall be
designated by such party in a written notice to the Borrower and the Agent. All
such notices and communications shall, when mailed or telecopied, be effective
when deposited in the mails or telecopied, respectively, except that notices and
communications to the Agent pursuant to Article II, III or VII shall not be
effective until received by the Agent. Delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Notes or any other Loan Document or of any Exhibit hereto to be executed and
delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.

(b) The Borrower agrees that the Agent may make any material delivered by the
Borrower to the Agent, as well as any amendments, waivers, consents, and other
written information, documents, instruments and other materials relating to the
Borrower, any of its Subsidiaries, or any other materials or matters relating to
this Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on any electronic delivery system (which may be provided by the Agent,
any Affiliate of the Agent, or any Person that is not an Affiliate of the
Agent), such as

 

34



--------------------------------------------------------------------------------

IntraLinks, or a substantially similar electronic system (the “Platform”). The
Borrower acknowledges that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Agent nor any of its Affiliates
warrants the accuracy, completeness, timeliness, sufficiency, or sequencing of
the Communications posted on the Platform. The Agent and its Affiliates
expressly disclaim with respect to the Platform any liability for errors in
transmission, incorrect or incomplete downloading, delays in posting or
delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform other than losses, costs,
expenses or liabilities arising directly from the Agent’s or any such
Affiliates’ gross negligence or willful misconduct. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.

(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communication has been posted to the Platform
shall for purposes of this Agreement constitute effective delivery to such
Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement, the Agent in writing of such Lender’s
e-mail address to which a Notice may be sent (and from time to time thereafter
to ensure that the Agent has on record an effective e-mail address for such
Lender) and (ii) that any such Notice may be sent to such e-mail address.

Section 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note or any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

Section 8.04. Costs and Expenses. (a) The Borrower agrees to pay on demand all
costs and expenses of the Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of this Agreement, the
Notes and the other documents to be delivered hereunder, including, without
limitation, (A) all due diligence, syndication (including printing, distribution
and bank meetings), transportation, computer, duplication, appraisal,
consultant, and audit expenses and (B) the reasonable fees and expenses of
external counsel for the Agent with respect thereto and with respect to advising
the Agent as to its rights and responsibilities under this Agreement. The
Borrower further agrees to pay on demand all costs and expenses of the Agent and
the Lenders, if any (including, without limitation, reasonable counsel fees and
expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement, the Notes and the other
documents to be delivered hereunder, including, without limitation, reasonable
fees and expenses of counsel for the Agent and each Lender in connection with
the enforcement of rights under this Section 8.04(a).

 

35



--------------------------------------------------------------------------------

(b) The Borrower agrees to indemnify and hold harmless the Agent and each Lender
and each of their Affiliates and their officers, directors, employees, agents
and advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of external counsel incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) the Notes, this Agreement, any other Loan Document or any
of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances, except to the extent such claim, damage, loss,
liability or expense is found in a final, non appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equity holders or
creditors or an Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrower also agrees not
to assert any claim for special, indirect, consequential or punitive damages
against the Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability arising out of or otherwise relating to the Notes, this Agreement,
any other Loan Document or any of the transactions contemplated herein or the
actual or proposed use of the proceeds of the Advances.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.07(d) or (e), 2.09 or 2.11, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, the
Borrower shall, upon demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance.

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.10, 2.13 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

Section 8.05. Right of Set off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the

 

36



--------------------------------------------------------------------------------

credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement and the Note held by
such Lender, whether or not such Lender shall have made any demand under this
Agreement or such Note and although such obligations may be unmatured. Each
Lender agrees promptly to notify the Borrower after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.

Section 8.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower and the Agent and when the Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Agent and
each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.

Section 8.07. Assignments and Participations. (a) Each Lender may assign to one
or more Persons all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment,
the Advances owing to it and the Note or Notes held by it); provided, however,
that (i) each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement, (ii) except in
the case of an assignment to a Person that, immediately prior to such
assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than $5,000,000, (iii) each such assignment shall be to an
Eligible Assignee, (iv) the parties to each such assignment shall execute and
deliver to the Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note and (v) each such assignment
(except to an Affiliate of any Lender and except during the continuance of an
Event of Default) shall require the consent of the Borrower, not to be
unreasonably withheld. Upon such execution, delivery, acceptance and recording
from and after the effective date specified in each Assignment and Acceptance,
(x) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (y) the Lender assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (other than its rights under Sections 2.11,
2.14 and 8.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance,

 

37



--------------------------------------------------------------------------------

such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, this Agreement or any other instrument
or document furnished pursuant hereto; (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under this Agreement or any other instrument
or document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Section 4.01 and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers and discretion as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.

(c) The Agent shall maintain at its address referred to in Section 8.02 a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the Commitment
of, and principal amount of the Advances owing to, each Lender from time to time
(the “Register”). The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrower, the Agent and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower. Within five Business Days after its receipt of such
notice, the Borrower, at its own expense, shall execute and deliver to the Agent
in exchange for the surrendered Note a new Note to the order of such Eligible
Assignee in an amount equal to the Commitment assumed by it pursuant to such
Assignment and Acceptance and, if the assigning Lender has retained a Commitment
hereunder, a new Note to the order of the assigning Lender in an amount equal to
the Commitment retained by it hereunder. Such new Note or Notes shall be in an
aggregate principal amount equal to the aggregate principal amount of such
surrendered Note or Notes, shall be dated the effective date of such Assignment
and Acceptance and shall otherwise be in substantially the form of Exhibit A
hereto.

 

38



--------------------------------------------------------------------------------

(e) Each Lender may sell participations to one or more banks or other entities
(other than the Borrower or any of its Affiliates) in or to all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment, the Advances owing to it and the Note or
Notes held by it); provided, however, that (i) such Lender’s obligations under
this Agreement (including, without limitation, its Commitment to the Borrower
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note or any other Loan
Document, or any consent to any departure by the Borrower therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation.

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information relating to the Borrower
received by it from such Lender.

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and the Note held by it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System.

Section 8.08. Confidentiality. Neither the Agent nor any Lender shall disclose
any Confidential Information to any other Person without the consent of the
Borrower, other than (a) to the Agent’s or such Lender’s Affiliates and their
officers, directors, employees, agents and advisors and, as contemplated by
Section 8.07(c), to actual or prospective assignees and participants, and then
only on a confidential basis, (b) as required by any law, rule or regulation or
judicial process and (c) as requested or required by any state, federal or
foreign authority or examiner regulating banks or banking.

Section 8.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of California.

Section 8.10. Patriot Act. Each Lender and the Agent hereby notifies the
Borrower that, pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies the Borrower, which
information includes names and addresses and other information that will allow
it to identify the Borrower in accordance with the Patriot Act.

 

39



--------------------------------------------------------------------------------

Section 8.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

Section 8.12. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any California State court or federal court of the
United States of America sitting in San Francisco, California, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or the Notes, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such California State court or, to the extent permitted by
law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or the Notes in the courts of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any California
State or federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

Section 8.13. Waiver of Jury Trial. Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

GREATER BAY BANCORP

By  

/s/ James Westfall

  James Westfall   Executive Vice President and CFO WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent By  

/s/ Robert B. McFadden

  Robert B. McFadden   Vice President and Senior Relationship Manager

Initial Lender:

WELLS FARGO BANK, NATIONAL ASSOCIATION

By  

/s/ Robert B. McFadden

  Robert B. McFadden   Vice President and Senior Relationship Manager

SIGNATURE PAGE TO

CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

SCHEDULE I

GREATER BAY BANCORP

CREDIT AGREEMENT

COMMITMENTS AND APPLICABLE LENDING OFFICES

 

Name of Initial Lender

 

Commitment

 

Domestic Lending Office

 

Eurodollar Lending Office

Wells Fargo Bank, National Association   $125,000,000  

Wells Fargo Bank National Association

201 Third Street

8th Floor

MAC # A0187-081

San Francisco, CA 94103

 

Wells Fargo Bank National Association

201 Third Street

8th Floor

MAC # A0187-081

San Francisco, CA 94103

SCHEDULE 1

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PROMISSORY NOTE

 

U.S.$125,000,000    Dated: July     , 2007

FOR VALUE RECEIVED, the undersigned, GREATER BAY BANCORP, a California
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                         (the “Lender”) for the account of its Applicable
Lending Office (as defined in the Credit Agreement referred to below) the
principal sum of U.S.$125,000,000 or, if less, the aggregate principal amount of
the Advances made by the Lender to the Borrower pursuant to the Credit Agreement
dated as of July 20, 2007 among the Borrower, the Lender and certain other
lender parties thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), as Agent for the Lender and such other lenders (as amended or modified
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined) on the terms provided in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America as provided in the Credit Agreement. Each Advance owing to the Lender by
the Borrower pursuant to the Credit Agreement, and all payments made on account
of principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the U.S.
dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Advance being evidenced by this Promissory Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

 

GREATER BAY BANCORP

By  

 

Title:  

EXHIBIT A-1



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date   Amount of Advance   Amount of
Principal Paid or Prepaid   Unpaid Principal Balance   Notation Made By        
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                         

EXHIBIT A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

Wells Fargo Bank, National Association, as Agent

for the Lenders party to the Credit Agreement

referred to below

201 Third Street

8th Floor

San Francisco, CA 94103

Attention:                                              

[Date]

Ladies and Gentlemen:

The undersigned, Greater Bay Bancorp, refers to the Credit Agreement, dated as
of July 20, 2007 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders party thereto and Wells Fargo Bank,
National Association, as Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is
                                        , 20    .

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is
$                                        .

(iv) [The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is                                          month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement are correct, before and after giving effect to the Proposed Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date; and

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.

 

GREATER BAY BANCORP

By

 

 

Title:  

EXHIBIT B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement dated as of July 20, 2007 (as amended
or modified from time to time, the “Credit Agreement”) among Greater Bay
Bancorp, a California corporation (the “Borrower”), the Lenders (as defined in
the Credit Agreement) and Wells Fargo Bank, National Association, as agent for
the Lenders (the “Agent”). Terms defined in the Credit Agreement are used herein
with the same meaning.

The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement. After giving
effect to such sale and assignment, the Assignor’s Commitment and the amount of
the Advances owing to the Assignor will be as set forth on Schedule 1 hereto.

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, the Credit Agreement or any
other instrument or document furnished pursuant thereto; (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto; and (iv) attaches the Note
held by the Assignor and requests that the Agent exchange such Note for a new
Note payable to the order of the Assignee in an amount equal to the Commitment
assumed by the Assignee pursuant hereto or new Notes payable to the order of the
Assignee in an amount equal to the Commitment assumed by the Assignee pursuant
hereto and the Assignor in an amount equal to the Commitment retained by the
Assignor under the Credit Agreement, respectively, as specified on Schedule 1
hereto.

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking



--------------------------------------------------------------------------------

action under the Credit Agreement; (iii) confirms that it is an Eligible
Assignee; (iv) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
as are delegated to the Agent by the terms thereof, together with such powers
and discretion as are reasonably incidental thereto; (v) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement are required to be performed by it as a Lender; and
(vi) attaches any U.S. Internal Revenue Service forms required under
Section 2.13 of the Credit Agreement.

4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Agent for acceptance and recording by the Agent. The effective
date for this Assignment and Acceptance (the “Effective Date”) shall be the date
of acceptance hereof by the Agent, unless otherwise specified on Schedule 1
hereto.

5. Upon such acceptance and recording by the Agent, as of the Effective Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

6. Upon such acceptance and recording by the Agent, from and after the Effective
Date, the Agent shall make all payments under the Credit Agreement and the Notes
in respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and facility fees with respect thereto) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement and the Notes for periods prior to the
Effective Date directly between themselves.

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of California.

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

EXHIBIT C-2

 

2



--------------------------------------------------------------------------------

Schedule 1

to

Assignment and Acceptance

 

Percentage interest assigned:

                   %

Assignee’s Commitment:

   $                                

Aggregate outstanding principal amount of Advances assigned:

   $                                

Principal amount of Note payable to Assignee:

   $                                

Principal amount of Note payable to Assignor:

   $                                

Effective Date1:                     , 20    

     

 

[NAME OF ASSIGNOR], as Assignor By  

 

Title:   Dated:                       , 20     [NAME OF ASSIGNEE], as Assignee
By  

 

Title:   Domestic Lending Office:

[Address]

Eurodollar Lending Office:

[Address]

--------------------------------------------------------------------------------

1

This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.



--------------------------------------------------------------------------------

Accepted [and Approved]1 this      day of             , 20    

                                                                     , as Agent

 

By  

 

Title:   [Approved this      day of             , 20     [NAME OF BORROWER] By  
                                                                         ]2
Title:  

--------------------------------------------------------------------------------

1

Required if the Assignee is an Eligible Assignee solely by reason of
clause (viii) of the definition of “Eligible Assignee”.

2

Required if the Assignee is an Eligible Assignee solely by reason of
clause (viii) of the definition of “Eligible Assignee”.

EXHIBIT C-2

 

2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OPINION OF COUNSEL

FOR THE BORROWER

[Date]

To each of the Lenders party

to the Credit Agreement dated

as of July     , 2007 among

Greater Bay Bancorp, said Lenders and

Wells Fargo Bank, National Association,

as Agent for said Lenders

207 Third Street

8th Floor

San Francisco, CA 94103

GREATER BAY BANCORP

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.01(a)(v) of the Credit
Agreement, dated as of July 20, 2007 (the “Credit Agreement”), among Greater Bay
Bancorp (the “Borrower”), the Lenders party thereto and Wells Fargo Bank,
National Association, as Agent for said Lenders. Terms defined in the Credit
Agreement are used herein as therein defined.

I am internal General Counsel to the Borrower and in that capacity I have acted
as counsel to the Borrower in connection with the negotiation, preparation,
execution and delivery of the Credit Agreement.

In that connection, I have examined:

(1) The Credit Agreement.

(2) The Notes.

(3) The Articles of Incorporation of the Borrower and all amendments thereto
(the “Charter”).

(4) The by laws of the Borrower and all amendments thereto (the “By-laws”).

(5) A certificate of the Secretary of State of California, dated July __, 2007,
attesting to the continued corporate existence and good standing of the Borrower
in that State.

In so acting, I have investigated such questions of law, and I have also
examined and relied upon the originals, or copies certified or otherwise
identified to my satisfaction, of such records, documents, certificates and
other information, as in my judgment are necessary or appropriate to enable me
to render the opinions expressed below. I have also examined the

 

EXHIBIT D-1



--------------------------------------------------------------------------------

originals or copies of the documents listed in a certificate of the chief
financial officer of the Borrower, dated the date hereof (the “Certificate”),
certifying that the documents listed therein are all of the indentures, loan or
credit agreements, leases, guarantees, mortgages, security agreements, bonds,
notes and other agreements or instruments, and all of the orders, writs,
judgments, injunctions, decrees, determinations and awards, that affect or
purport to affect the obligations of the Borrower under any of the Credit
Agreement or the Notes and the transactions contemplated by the Credit Agreement
or the Notes. In addition, I have assumed (i) the genuineness of the signatures
of persons signing all documents in connection with which this opinion is
rendered on behalf of parties thereto, (ii) the authenticity of all documents
submitted to me as originals or execution copies and (iii) the conformity to
authentic original documents of all documents submitted to me as certified,
conformed or photostatic copies.

My opinions expressed below are limited to the law of the State of California
and the Federal law of the United States.

Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinion:

1. The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of California.

2. The execution, delivery and performance by the Borrower of the Credit
Agreement and the Notes, and the consummation of the transactions contemplated
thereby, are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, and do not contravene (i) the Charter or the
By laws or (ii) any law, rule or regulation applicable to the Borrower
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System) or (iii) any contractual or legal restriction contained
in any document listed in the Certificate or, to the best of my knowledge,
contained in any other similar document. The Credit Agreement and the Notes have
been duly executed and delivered on behalf of the Borrower.

3. No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Borrower of the
Credit Agreement and the Notes, except as have been obtained or given.

4. The Credit Agreement is, and after giving effect to the initial Borrowing,
the Notes will be, legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms.

5. To the best of my knowledge, there are no pending or overtly threatened
actions or proceedings against the Borrower or any of its Subsidiaries before
any court, governmental agency or arbitrator that purport to affect the
legality, validity, binding effect or enforceability of the Credit Agreement,
any of the Notes or the consummation of the transactions contemplated thereby or
that are likely to have a materially adverse effect upon the financial condition
or operations of the Borrower or any of its Subsidiaries.

EXHIBIT D-2



--------------------------------------------------------------------------------

The opinions set forth above are subject to the following qualifications:

(a) My opinion in paragraph 4 above as to enforceability is subject to the
effect of any applicable bankruptcy, insolvency (including, without limitation,
all laws relating to fraudulent transfers), reorganization, moratorium or
similar law affecting creditors’ rights generally.

(b) My opinion in paragraph 4 above as to enforceability is subject to the
effect of general principles of equity, including, without limitation, concepts
of materiality, reasonableness, good faith and fair dealing (regardless of
whether considered in a proceeding in equity or at law).

(c) My opinions expressed above are limited to the law of the State of
California and the federal law of the United States, and I do not express any
opinion herein concerning any other law.

(d) I express no opinion with respect to:

(i) Section 8.05 of the Credit Agreement to the extent that such Section implies
that set off may be made without notice;

(ii) the effect of the law of any jurisdiction other than the State of
California wherein any Lender may be located or wherein enforcement of the
Credit Agreement or the Notes may be sought that limits the rates of interest
legally chargeable or collectible;

(iii) any provision of any of the Loan Documents purporting to relieve the Agent
or any Lender of liability for its own negligence or willful misconduct;

(iv) any provision of any of the Loan Documents purporting to define what is
commercially reasonable behavior or any provision which is intended to establish
any standard in any Loan Document as the measure of the performance by any party
thereto, including without limitation, any party’s obligations of good faith,
diligence, reasonableness or care or the fulfillment of the duties imposed upon
the Agent as a secured party with respect to disposition or redemption of
collateral, accounting for surplus proceeds of collateral or accepting
collateral in discharge of liabilities;

(v) the validity, enforceability or legality of any power of attorney, proxies
or agency relationship purported to be created by the Loan Documents;

(vi) the enforceability of provisions of the Loan Documents waiving vaguely or
broadly stated rights or unknown future rights or of provisions stating that
rights or remedies are not exclusive, that every right or remedy is cumulative
and may be exercised in addition to or with any other right or remedy or that
the election of some particular remedy or remedies does not preclude recourse to
one or more others;

EXHIBIT D-3



--------------------------------------------------------------------------------

(vii) waiver by the Borrower or any guarantor or any pledgor of any statutes of
limitation or right to trial by jury;

(viii) provisions of any of the Loan Documents that purport to preserve absolute
and unconditional rights of the Agent and the Lenders and obligations of any of
the other parties thereto irrespective of the lack of validity or enforceability
of the Loan Documents or of unspecified circumstances that would otherwise be
available as a defense to, or discharge the obligors from any such obligation;

A copy of this opinion letter may be delivered by any of you to any Person that
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such Lender may rely on the opinions expressed above as if this opinion letter
were addressed and delivered to such Lender on the date hereof.

This opinion letter is rendered to you in connection with the transactions
contemplated by the Loan Documents. This opinion letter may not be relied upon
by you or any future Lender for any other purpose, or relied upon by or provided
to any other Person, without my prior written consent.

This opinion letter speaks only as of the date hereof. I expressly disclaim any
responsibility to advise you of any development or circumstance of any kind,
including any change of law or fact, that may occur after the date of this
opinion letter even though such development, circumstance or change may affect
the legal analysis, a legal conclusion or any other matter set forth in or
relating to this opinion letter. Accordingly, any of you who may rely on this
opinion letter at any future time should seek advice of your counsel as to the
proper application of this opinion letter at such time.

Very truly yours,

EXHIBIT D-4